• •s'=--'^-- •-OFFlCTAtkOTlCE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                   0FFOC8AL BUSINESS
                   STATE ©F TEXAS** ^ '-
                   PENALTY Fqfit**"*.. .                            02 1R

 1/5/2015
                        "EUSl":* ?"*•
                                 $u«
                                                                   0006557458          JAN 13 2015    //

 ROBERTS, WILLIAM WHITTINGTON . ... /                   , *
                                  v WR-72,829-04 ;
 Pursuant to Rule 79.2 (d), applicants Motion'-'for Reconsideration/Rehearing has
 been dismissed.                             " ~"
      %        '                                                                 Abel Acosta, Clerk

                               WILLIAM WHITTINGTON ROBERTS
                               301 RUISSEAU DRIVE
                               ROOM #117
                               PLANO, TX 75023




iEBHSB   7ts023
                                  i,ji,i,liijjijliji|iii,,Ti|ii,I||,,1,ill|.j|jiiI,i|Iji.l||n|l,
                                                                                                     '%